                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           July 23, 2019
                             UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

BAKER HUGHES OILFIELD OPERATIONS LLC,              §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §           CIVIL ACTION H-16-1956
                                                   §
SMITH INTERNATIONAL, INC.,                         §
                                                   §
       Defendant.                                  §


                                               ORDER

       Pending before this court is plaintiff’s motion for reconsideration. Dkt. 116. Defendant shall

file its response to plaintiff’s motion within ten days of the date of this order.



       Signed at Houston, Texas on July 23, 2019.




                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
